Citation Nr: 0728324	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-35 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2005 decision by the RO in Columbia, South 
Carolina.

In February 2007, the veteran testified in support of his 
claim at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  And during the 
hearing he indicated he was withdrawing his claim for 
service connection for type II diabetes mellitus; he also 
contemporaneously submitted a written statement confirming 
this.  Thus, that claim is no longer at issue.  See 38 C.F.R. 
§§ 20.204 (2006).  

Also during the February 2007 hearing, the veteran indicated 
he would be submitting additional evidence in support of his 
claim for a higher rating for his PTSD and he provided a 
written statement waiving his right to have the RO initially 
consider the new evidence.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2006).  The additional evidence he mentioned 
consist of VA outpatient treatment records dated from 2006 to 
2007.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
in most areas as a result of anxiety, a depressed mood, 
hypervigilance, impaired impulse control, and exaggerated 
startle response. 


CONCLUSION OF LAW

The criteria are met for a higher disability rating of 70 
percent, but no greater, for PTSD.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), aff'd, 20 Vet. App. 537 (2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claim by means of a 
letter dated in August 2005.  The letter explained the type 
of information and evidence needed to show his PTSD had 
increased in severity to receive a higher disability rating 
for it and apprised him of the evidence he was responsible 
for obtaining and submitting and the evidence VA would obtain 
for him.  The letter also indicated that, if he had any 
additional information or evidence that would support his 
claim, he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, 19 Vet. App. 103.  Here, this was indeed the case 
as the August 2005 letter was sent prior to the initial 
adjudication of the claim in December 2005.  Additionally in 
the September 2006 statement of the case (SOC), the claim was 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(indicating that, even if there was no pre-decisional notice, 
going back and readjudicating the claim once the notice is 
provided, such as in an SOC or supplemental SOC (SSOC), is 
sufficient to cure the timing defect).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.  

The veteran was provided notice of the disability rating 
element of his claim in the September 2006 SOC, but he did 
not receive notice of the downstream effective date element.  
However, this notice defect is nonprejudicial and, therefore, 
harmless error since the Board is granting a higher 
disability rating of 70 percent in this decision, and when 
implementing this grant the RO will have the opportunity to 
provide any necessary additional VCAA notice - including 
concerning the downstream effective date element of the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (2007); 
Simmons v. Nicholson, 487 F.3d 892 (2007).  To the extent 
this award of a higher 70 percent disability rating does not 
constitute a full grant of the possible benefits sought on 
appeal (i.e., a 100 percent rating), the Board concludes 
below that the evidence does not assigning a higher rating to 
that extreme.  So the effective date element of that portion 
of the claim is rendered moot, and any errors in notice are 
nonprejudicial and merely harmless.  Id.

The duty to assist also has been fulfilled, as VA has 
obtained all identified records pertaining to the claim on 
appeal, to the extent the evidence mentioned is available, 
and the veteran has been provided VA compensation 
examinations to assess the severity of his PTSD - the 
determinative issue.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issue on appeal that has yet to be 
obtained.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran with his 
claim, and that no further action is necessary to meet the 
requirements of the VCAA.

Factual Background

An April 2004 statement from the veteran's private physician, 
M. Beale, M.D., contained a diagnosis of PTSD and reported 
the veteran experienced nightmares, flashbacks, 
hypervigilance, and high anxiety.  Other diagnoses included 
panic disorder and schizoaffective disorder.

The veteran was afforded a VA examination in April 2004.  He 
complained of a long history of sleep disturbances and 
irregularly experiencing night sweats.  He had nightmares 
once or twice a week, sometimes of actual combat events and 
at times felt intense panic when he awoke from them.  His 
hypervigilance had increased to a serious degree and spread 
to all areas of his life.  His hyperarousal also had 
increased, as evidence by his exaggerated startle responses 
to loud or unexpected noises he was exposed to while driving 
his car or working as a bus driver.  He experienced 
increasing feelings of irritability and anger, which had led 
to problems at home and in the community.  He lived in social 
isolation, never socializing with co-workers.  He spent most 
of his time at home alone, sometimes landscaping or working 
on the family cars, since his wife worked during the day.  On 
mental status examination, he was oriented with well-
organized, goal-directed thoughts.  He denied any suicidal or 
homicidal ideation.  However, his affect was flat and somber, 
interrupted a few times by overt sadness and tearfulness when 
discussing the war and friend who died in Vietnam.  His 
energy level was low but consistent.  The diagnosis was 
chronic PTSD, to which his current unemployment; estrangement 
from others; lack of friends or close family relationships; 
inadequate social support system; financial concerns; and war 
exposure all contributed.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned.  

A May 2004 letter from W. Burden, Licensed Master Social 
Worker (LMSW), indicated that the veteran had received 
treatment at the local Vet Center since September 2003.  The 
letter reported that the veteran frequently left home for 
extended periods of time to be alone.  He chose to work on 
the night shift in order to be around fewer people and had 
experienced extreme difficulty in his previous career as a 
bus driver.  He spent his days at home and had one friend in 
the neighborhood that he visited once or twice a week.  He 
exhibited hypervigilance, increased startle response, a 
depressed mood, and poor sleep, including nightmares and 
night sweats.  He experienced some auditory hallucinations of 
helicopters at dusk and was significantly impaired due to his 
paranoid ideation.  He also had occasional panic attacks and 
demonstrated severe anxiety and loose associations.  The 
letter contained a diagnosis of PTSD, chronic, severe; major 
depressive disorder, recurrent, severe with psychotic 
features; and panic disorder.  It was noted that the 
veteran's social and occupational functioning were 
significantly impaired, and a GAF score of 40 was assigned.

The veteran was afforded another VA examination in August 
2005.  He complained that he woke up sweating as a result of 
flashbacks.  He was distressed by war news and felt 
depressed, withdrawn, and nervous.  He experienced some 
memory loss and isolated himself at work and in his personal 
life.  He reported that his co-workers needed to warn him 
before they approached because they were concerned about 
startling him.  On mental status examination, he was well-
oriented and displayed strong, engaged eye contact.  His 
speech was strong, consistent, and relevant with good prosody 
and volume.  He denied any suicidal or homicidal ideation and 
auditory or visual hallucinations.  He did report some 
impaired impulse control and sleep impairment.  The diagnosis 
was PTSD, chronic, moderate to moderately severe.  Despite 
his social isolation, the VA examiner was unable to detect 
retrogression in his symptoms and found that he was 
functioning at a relatively high level both socially and 
occupationally.  A GAF score of 65 was assigned.  

Numerous VA outpatient treatment records dated from 2004 to 
2007 have been associated with the veteran's file and 
demonstrate continuing symptomatology of his PTSD, including 
the symptoms discussed above.  However, these records also 
reveal additional symptoms of his PTSD.  Beginning in a May 
2004 treatment record, he complained of depression, 
difficulty concentrating, ongoing nightmares, and a 
continuation of his past avoidant behavior.  In October 2005, 
he began complaining of anxiety and heart palpitations before 
eating due, at least in part, to the symptoms of his 
gastroesophageal reflux disease (GERD).  His health care 
provider suspected his symptoms were psychiatric-related, 
rather than attributable to a physical cause.  In February 
2006 these symptoms intensified and he also complained of hot 
flashes, feeling light-headed and dizzy, and panic attacks.  
He reported having distinct episodes of overwhelming panic in 
shopping centers and while driving in bad weather.  In April 
2006 he continued to complain of problems with hypervigilance 
as well as a low patience level.  By June 2006 his panic 
episodes had increased in frequency to twice a day and were 
accompanied by palpitations, shaking, and sweating.  He 
reported daily feelings of dread in connection with his job 
in a July 2006 record.  In August 2006 he began complaining 
of an increase in nightmares and of waking from sleep 
drenched in sweat.  Beginning in September 2006 he reported 
work was becoming increasingly stressful, and in February 
2007 he stated it was more difficult to perform efficiently 
at work because of his anxiety level.

Overall, the VA outpatient treatment records show the veteran 
generally was appropriately dressed and groomed.  His thought 
content was normal, and he denied any suicidal or homicidal 
ideation as well as any auditory or visual hallucinations.  
His thought process generally was linear, although a February 
2006 record noted some circumstantiality.  His judgment 
consistently was found to be intact, but his insight ranged 
from good in a May 2004 record to fair or mildly impaired 
from November 2004 to February 2007.  His speech generally 
was normal, but he had occasional difficulty stating some 
words without speaking slowly in a February 2006 record and 
slow speech in an April 2006 record.  His mood varied from 
good to "okay" to depressed.  The consistent diagnoses were 
PTSD and depression, not otherwise specified.  He was 
assigned several different GAF scores, ranging from 75 to his 
most recent score of 50.

In February 2007 the veteran testified before the undersigned 
VLJ at a video-conference hearing.  He explained that he 
worked as a machinist at a factory but had asked to be 
separated from the line so he could minimize his interaction 
with other people.  When he was required to participate in 
training at work, he got angry if the trainer could not 
answer questions to his satisfaction and would need to leave 
work for the day.  He also described getting "excited" on 
the assembly line and needing to take medication in order to 
calm himself.  He reported memory loss within the last year, 
including forgetting names, certain words, and where he was 
headed while on the interstate.  His spouse testified that 
the veteran was very rigid and reacted with anger and anxiety 
when routines or plans were changed without his knowledge.  
She also stated that after these reactions he refused to 
speak for days.  He had no good friends, although there was 
one friend who visited when he was in town.  He spoke to 
people who addressed him when he spent time outside in his 
yard, but he very rarely socialized with anyone.  He also 
ensured that his house was locked with dead bolts and never 
opened the windows, even in nice weather.  

In a written statement dated in February 2007, the veteran's 
spouse described her husband's symptomatology.  She 
reiterated much of the hearing testimony but also addressed 
other issues.  She explained that the veteran often hurt her 
feelings and scared her because of his reactions and that it 
was difficult to relate to him.  He also had been unable to 
relate to their son, and the two of them were never close.  
She stated that when the veteran wrote he continuously traced 
over his letters and numbers.  He only shopped late at night 
or early in the morning.  He relied on medication at work, 
and if he forgot it he panicked.  He preferred to spend his 
time outside because he disliked feeling closed in, which is 
often how he felt at work.  On at least two occasions, this 
feeling led to his becoming overheated and anxious, and he 
was transported by ambulance from work to the emergency room 
complaining of pain and shortness of breath.  

Disability Ratings - In General

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  
Where, as here, entitlement to service connection already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Specific Rating Criteria

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this code, the current rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).



A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.  See 38 C.F.R. § 4.130, Code 
9411.  The only criteria for a total disability rating for 
any disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Global Assessment of Functioning (GAF)

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, GAF scores ranging between 71 and 80 
reflect symptoms that are transient and expectable reactions 
to psychosocial stressors (e.g., difficulty concentrating 
after family argument) and no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in school work).	

GAF scores ranging between 61 and 70 indicate mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
interpersonal relationships.	



GAF scores ranging between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores ranging between 31 and 40 denote some impairment 
in reality testing or communication (e.g., speech is at time 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Analysis

Over the course of his appeal, the veteran's GAF scores have 
ranged from 75 to 40.  However, most recently he was assigned 
scores of 55 and 50.  These scores alone are indicative of 
moderate to serious social and industrial impairment.  
This assessment is supported by the litany of his PTSD 
symptoms enumerated above, particularly the severe anxiety 
that appears to produce psychological and physiological 
effects.  Based on this evidence, the Board concludes that 
the evidence warrants a higher disability rating of 70 
percent.

As a result of his PTSD, the veteran has daily anxiety, 
chronic nightmares, and depression.  Consequently, most areas 
of his life are affected, especially his ability to function 
appropriately and effectively in social settings.  He is 
unable to establish and maintain effective relationships with 
people outside of his immediate family, and even those 
relationships are detrimentally affected by his impaired 
impulse control, including his unprovoked irritability.  He 
exhibits difficulty adapting to his work environment, as 
evidenced by his persistent need to use medication at work 
and his two emergency trips to the hospital from work.  He 
also shows some impairment in thinking and loss of memory due 
to his difficulty remembering certain words, names, or 
directions.  The validity of the Board's assessment of the 
severity of his PTSD is underlined by the most recent GAF 
scores assigned to his disability, which, as noted, have 
indicated he has occupational and social impairment with 
deficiencies in most areas - the standard for a 70 percent 
disability rating under § 4.130.

The veteran does not, however, meet any of the requirements 
for an even higher disability rating of 100 percent.  
Treatment records specifically show he has no gross 
impairment in thought processes.  He has no persistent 
delusions or hallucinations and is able to maintain personal 
hygiene.  He is fully oriented to time and place, and he is 
able to perform the activities of daily living.  There is no 
persistent danger that he will harm himself or others.  
Furthermore, his evaluation and treatment records do not 
indicate he exhibits grossly inappropriate behavior or has 
memory loss for his name or the names of close relatives.  
Since he exhibits none of these criteria and does not suffer 
from total social and occupational impairment, a disability 
rating of 100 percent is not warranted.

Finally, the Board has considered whether the veteran is 
entitled to an even higher disability rating on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  There has been no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment.  To the contrary, he has been able to maintain 
full-time employment despite his serious symptoms.  Moreover, 
to the extent his employment is affected by his PTSD, the 
higher disability rating of 70 percent being awarded in this 
decision takes that fact into account.  See 38 C.F.R. § 4.1.  
Additionally, there is no evidence that his PTSD has 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards; instead, has been on an outpatient basis.  So 
there are no legitimate grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher 70 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


